Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one protrusion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control device in claims 4 and 11 which has been interpreted as a controller and equivalents thererof, as set forth in the specification, e.g., at para. 42; annular protection member in claims 5 and 12 which has been interpreted as a deposition shield and equivalents thereof, as set forth in the specification, e.g., at para. 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2002/0076490 to Chiang et al.
Regarding claim 1:  Chiang et al. disclose a substrate processing apparatus, comprising:  a chamber (2) having a plasma processing space (12), a sidewall (18) of the chamber having an opening (102) for transferring a substrate into the plasma processing space; and a shutter (302 or 308) disposed at an inner side of the sidewall and configured to open or close the opening, the shutter having a flow path (304) for a temperature-controlled fluid.  Also, see, e.g., Figs. 8-17 and 25-26; paras. 146-151.
With respect to claim 2, the shutter comprises: a body (inner portions of 14 including portions inward of flow path 304) having a first (i.e. inner) face; and a cover member (outer portions of 14 including portions outward of flow path 304) covering the first face, wherein the first face and the cover member define the flow path.
With respect to claim 3, the flow path (304) is defined by a groove formed on at least of the first face and the cover member.
With respect to claim 8, the shutter comprises a body (14) having a recess (304); and a path module (306) fitted in the recess, wherein the recess and the path module define the flow path.
With respect to claim 9, a top portion of 306 forms a protrusion within the flow path.
With respect to claim 10, which is considered a product-by-process claim, the courts have ruled that such claims are not limited to manipulations of the recited steps only the structure implied by the steps.  In the instant case, no additional structure is implied by the process.  See MPEP 2113.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-5 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. as applied to claims 1-3 and 8-10 above in view of U.S. Patent Pub. No. 2019/0103255 to Chung.
Chiang et al. disclose the apparatus substantially as claimed and as described above and further including:  a fluid supply (necessarily provided) configured to supply the temperature-controlled fluid into the flow path; and a heater (an additional flow path may be provided for heating) configured to heat the shutter thereby controlling the temperature of the shutter.
However, Chiang et al. fail to explicitly disclose a control device, wherein the control device controls the heater to control a temperature of the shutter.
Chung teach a plasma processing apparatus comprising a control device (100) for controlling heating and cooling components of the apparatus based on various desired recipes (see, e.g., paras. 46-49).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have provided a control device for controlling the heating and cooling components of Chiang in order to perform various desired recipes as taught by Chung.
With respect to claim 5, the apparatus of Chiang et al. may further comprise an annular protection member (28) defining the plasma processing space.  Therefore, by controlling the temperature of the shutter using the control device of Chung the temperature difference between the annular protection member and the shutter may be reduced.  It is noted that in modified Chiang et al. the shutter may be controlled using heating and/or cooling components such that a temperature difference is designed and configured to be reduced and/or increased.
With respect to claim 11, although not shown explicitly, the shutter of Chiang et al. would necessarily be connected to a fluid supply configured to supply the temperature-controlled fluid into the flow path.  Additionally, Chiang et al. disclose that an additional flow path may be provided to act as a heater.  As detailed above, in modified Chiang, the control device of Chung may be used to control a temperature of the shutter using the heater.
With respect to claim 12, the apparatus of Chiang et al. may further comprise an annular protection member (28) defining the plasma processing space.  Therefore, by controlling the temperature of the shutter using the control device of Chung the temperature difference between the annular protection member and the shutter may be reduced.  It is noted that in modified Chiang et al. the shutter may be controlled using heating and/or cooling components such that a temperature difference is designed and configured to be reduced and/or increased.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al as applied to claims 1-3 and 8-10 above, and further in view of U.S. Patent Pub. No. 2017/0292633 to Hill et al.
Chiang et al. disclose the apparatus substantially as claimed and as described above and the flow path further including:  an inlet (opening between 306 introducing fluid and 304), an outlet (opening between 304 and 306 outletting fluid); and a supply path (portions of path proximal inlet) horizontally extending from the inlet; and a return path (portions of path proximal outlet) horizontally extending toward the outlet.
However, Chiang et al. fail to explicitly disclose each of the supply path and the return path extending in a zig-zag pattern. 
Hill et al. disclose a temperature-controlled fluid flow path extending in a zig-zag (i.e. serpentine) pattern for the purpose of optimizing surface area and heat transfer (see, e.g., para. 88).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the supply path and return path extending in a zig-zag pattern in Chiang et al. in order to optimize surface area and heat transfer as taught by Hill et al.
With respect to claim 7, depending on interpretation of outer and inner (i.e. relative direction), the supply path may be disposed at an outer side than the return path.

Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. and Chung as applied to claims 4-5 and 11-12 above, and further in view of U.S. Patent Pub. No. 2017/0292633 to Hill et al.
Regarding claim 13, modified Chiang et al. disclose the apparatus substantially as claimed and as described above and the flow path further including:  an inlet (opening between 306 introducing fluid and 304), an outlet (opening between 304 and 306 outletting fluid); and a supply path (portions of path proximal inlet) horizontally extending from the inlet; and a return path (portions of path proximal outlet) horizontally extending toward the outlet.
However, modified Chiang et al. fail to explicitly disclose each of the supply path and the return path extending in a zig-zag pattern. 
Hill et al. disclose a temperature-controlled fluid flow path extending in a zig-zag (i.e. serpentine) pattern for the purpose of optimizing surface area and heat transfer (see, e.g., para. 88).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the supply path and return path extending in a zig-zag pattern in modified Chiang et al. in order to optimize surface area and heat transfer as taught by Hill et al.
With respect to claim 14, depending on interpretation of outer and inner (i.e. relative direction), the supply path may be disposed at an outer side than the return path.
With respect to claim 15, a top portion of 306 forms a protrusion within the flow path.
With respect to claim 16, which is considered a product-by-process claim, the courts have ruled that such claims are not limited to manipulations of the recited steps only the structure implied by the steps.  In the instant case, no additional structure is implied by the process.  See MPEP 2113.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 2008/0000422 discloses a shutter with a temperature controller.  USP 2004/0149214 discloses a shutter with an electric heater.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARLA A MOORE/               Primary Examiner, Art Unit 1716